DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15 and 17-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/22. The Applicant elected claims 14, 16 and 21. However, claim 21 depends from claim 19. As claim 19 belongs to a nonelected species, claim 21 is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “the time of rated operation” and “the rated operation), and there is insufficient antecedent basis for these limitations in the claim. It is further unclear if the limitations are the same as “a rated operation state” also recited in the claim. 
Claim 16 is rejected based on its dependence on a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isa et al. (US4550569).
Regarding claim 14, Isa teaches (Figs. 2-3) a steam turbine (1) comprising: a rotor (40) that is configured to rotate around an axis; an inner casing (22) that is provided with an inner casing main body, which accommodates the rotor and into which steam introduced thereto is discharged as exhaust steam from one end in a direction along the axis, and a steam inlet portion (28), which is provided on an outer side of the inner casing main body and through which the steam is introduced into the inner casing main body; an outer casing (23) that is provided with an outer casing main body, which accommodates the inner casing and which defines a flow path that extends in the direction along the axis between the outer casing main body and an outer circumferential surface of the inner casing main body and through which the exhaust steam flows, a first steam outlet port (54), which is provided in the outer casing main body and through which the exhaust steam flowing through an entire length of the flow path in the direction along the axis is discharged to an outside, and a second steam outlet port (57), which is provided in the outer casing main body and through which the exhaust steam passing through a portion of the flow path or the exhaust steam not passing through the flow path is discharged to the outside; a first valve (64) that adjusts opening of the first steam outlet port; and a second valve (63) that adjusts opening of the second steam outlet port, wherein opening of the first and second valves are adjusted such that an amount of exhaust steam larger than a half of the exhaust steam present in the outer casing is discharged through the first steam outlet port at the time of rated operation (Isa does not explicitly teach this operation. However, the claim requires only that the vales are “adjusted such that”, and thus the limitations are treated as functional. The valves in Isa are capable of performing the functions) and an amount of exhaust steam larger than a half of the exhaust steam is discharged through the second steam outlet port in at least one of a period at which transition from a rated operation state to operation stoppage is performed and a period between when activation is performed at an operation stoppage time and when the rated operation is reached (Isa does not explicitly teach this operation. However, the claim requires only that the vales are “adjusted such that”, and thus the limitations are treated as functional. The valves in Isa are capable of performing the functions).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Isa in view of Uesaka (US2016/0186597).
Isa teaches (Figs. 2-3) the first valve and the second valve are flow rate adjustment valves (Col. 5 lines 1-5), but fails to explicitly teach the steam turbine further comprises a control unit that is electrically connected to the first valve and the second valve, and wherein the control unit adjusts the opening of the first and second valves.
In an analogous at, Uesaka teaches a steam turbine (Fig. 1) having a control unit (52) that is electrically connected to valves (see for example M51, M511, M521), and wherein the control unit adjust the opening of the valves in response to measured data (see Fig. 4) to distribute and supply fluid flow (Paragraph [0093]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the steam turbine of Isa and add a control unit that is electrically connected to the first valve and the second valve, and wherein the control unit adjusts the opening of the first and second valves as taught by Uesaka to respond to measured data to distribute and supply fluid flow. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2019/0010831 and US20180238194 teach valved steam control systems for turbines. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383. The examiner can normally be reached M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745